ON PETITION FOR REHEARING
PER CURIAM.
The appellants-defendants have timely filed a petition for a rehearing of our decision filed in this appeal on August 9, 1967. They suggest that we misconstrued the postal authority’s endorsements on an envelope addressed to the defendant, Mrs. Roy C. Richardson, at Hemet, California, by indicating that the Richardsons were located in that town and never claimed the letter. We think that appellants’ suggestion is directed to the last sentence of the third paragraph on page two of the opinion, which says:
“Postal endorsements on the envelopes indicate that the Richardsons were located and given several notices of the certified mail but never claimed it.”
In addition, appellants have suggested our reconsideration of the last sentence of the third paragraph on page five, where we say:
' “The record discloses that even though defendants received such notice they would not accept the letter.”
Appellants’ suggestions in their petition. — ■ insofar as they relate to the postal endorsements on the envelope addressed to Mrs. Richardson in Hemet, California — are well taken. The endorsements found on the envelope are susceptible to several interpretations and are not limited to the one we used as a basis for making the two statements quoted above. After a careful reexamination of the record, we are convinced that the two sentences, which we have heretofore quoted, should be stricken from the opinion. It necessarily follows that Lendsay v. Cotton, Fla.App. 1960, 123 So.2d 745, 95 A.L.R.2d 1029, cited in appellants’ petition for rehearing, has no applicability to the instant case due to the above deletion.
Our original decision not to require the defendants’ return receipt for the mailing of notice of service to them must stand. See Fernandez v. Chamberlain, 201 So.2d 781, opinion filed August 4, 1967.
With the exception of the corrections above mentioned, we deny the petition for rehearing filed by the appellants, and the opinion, as corrected, is adhered to.
LILES, C. J., and ALLEN and HOB-SON, JJ., concur.